           Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 1 of 28




Mario Martínez (pro hac vice, CA SBN 200721)
Edgar Iván Aguilasocho (pro hac vice, CA SBN 285567)
MARTINEZ AGUILASOCHO & LYNCH, APLC
P.O. Box 1998
Bakersfield, CA 93301
Telephone: (661) 859-1174
Facsimile:    (661) 859-6154
E-mail:       info@farmworkerlaw.com

Natalie Camacho Mendoza (ISB 4127)
CAMACHO MENDOZA LAW
P.O. Box 190438
Boise, ID 83719
E-mail:       natalie@camachomendozalaw.com

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 CESAR MARTINEZ-RODRIGUEZ, DALIA             Case No.: 1:17-cv-00001-DCN
 PADILLA-LOPEZ, MAYRA MUNOZ-
 LARA, BRENDA GASTELUM-SIERRA,               PLAINTIFFS’ OPPOSITION TO
 LESLIE ORTIZ-GARCIA, and RICARDO            DEFENDANTS’ MOTION FOR
 NERI-CAMACHO,                               SUMMARY JUDGMENT (DKT. 35)

 Plaintiffs,

      v.

 CURTIS GILES, an individual, DAVID
 FUNK, an individual, FUNK DAIRY, INC.,
 an Idaho corporation, SHOESOLE FARMS,
 INC., an Idaho corporation, and JOHN DOES
 1-10,

 Defendants.




 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 2 of 28




       Plaintiffs Cesar Martinez-Rodriguez, Dalia Padilla-Lopez, Mayra Munoz-Lara, Brenda

Gastelum-Sierra, Leslie Ortiz-Garcia, and Ricardo Neri-Camacho (“Plaintiffs”), by and through

their attorneys of record, and, pursuant to Federal Rules of Civil Procedure 7 and 56 and District

Local Rule of Civil Procedure 7.1, hereby respectfully oppose Defendants’ Motion for Summary

Judgment, Dkt. 35. In support of this opposition, Plaintiffs submit the following: their

Memorandum in Support of Plaintiffs’ Opposition to Motion for Summary Judgement; Plaintiffs’

Response to Defendants’ Statement of Facts in Support of Defendants’ Motion for Summary

Judgment (Dkt. 35-1) and Plaintiffs’ Statement of Material Facts in Dispute; and the Affidavit of

Edgar Ivan Aguilasocho.



Dated: October 17, 2018                       Respectfully submitted,

                                              MARTINEZ AGUILASOCHO & LYNCH, APLC


                                              /s/ Edgar Ivan Aguilasocho_________
                                              Edgar Iván Aguilasocho, Esq.
                                              Attorney for Plaintiffs




 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
           Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 3 of 28




Mario Martínez (pro hac vice, CA SBN 200721)
Edgar Iván Aguilasocho (pro hac vice, CA SBN 285567)
MARTINEZ AGUILASOCHO & LYNCH, APLC
P.O. Box 1998
Bakersfield, CA 93301
Telephone: (661) 859-1174
Facsimile:    (661) 859-6154
E-mail:       info@farmworkerlaw.com

Natalie Camacho Mendoza (ISB 4127)
CAMACHO MENDOZA LAW
P.O. Box 190438
Boise, ID 83719
E-mail:       natalie@camachomendozalaw.com

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 CESAR MARTINEZ-RODRIGUEZ, DALIA             Case No.: 1:17-cv-00001-DCN
 PADILLA-LOPEZ, MAYRA MUNOZ-
 LARA, BRENDA GASTELUM-SIERRA,               PLAINTIFFS’ MEMORANDUM IN
 LESLIE ORTIZ-GARCIA, and RICARDO            SUPPORT OF OPPOSITION TO
 NERI-CAMACHO,                               DEFENDANTS’ MOTION FOR
                                             SUMMARY JUDGMENT (DKT. 35)
 Plaintiffs,

      v.

 CURTIS GILES, an individual, DAVID
 FUNK, an individual, FUNK DAIRY, INC.,
 an Idaho corporation, SHOESOLE FARMS,
 INC., an Idaho corporation, and JOHN DOES
 1-10,

 Defendants.




 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
            Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 4 of 28




                                      TABLE OF CONTENTS

TABLE OF AUTHORITIES

I.        INTRODUCTION                                               1

II.       STATEMENT OF THE ISSUES, FACTS &
          PROCEDURAL HISTORY                                         2

III.      STANDARD OF REVIEW                                         2

IV.       ARGUMENT                                                   3

       A. Summary judgment is not proper because
          Defendants fail to demonstrate an absence
          of genuine dispute regarding material facts
          in this case.                                              3

       B. Defendants are not entitled to summary
          judgment as there is a genuine dispute as
          to whether they violated Federal anti-trafficking
          laws.                                                      4

              a. Defendants deny material facts showing
                 they committed forced labor.                        4

                       1. Whether Defendants knowingly
                          provided or obtained labor.                5

                       2. Whether Defendants obtained
                          and retained Plaintiffs’ labor by
                          threatening serious harm, abusing
                          the legal process, and creating a
                          scheme to control Plaintiffs.              6

                       3. Whether Defendants used those
                          means intending Plaintiffs to believe
                          they had no choice but to keep working.    8

              b. Defendants also deny they committed
                 Trafficking into servitude.                         11

       C. The Court has proper subject matter jurisdiction
          over Plaintiffs’ claims.                                   11

       D. Defendants are not entitled to summary judgment



 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 5 of 28




        because there is a genuine dispute whether they
        committed common law violations against Plaintiffs.       12

            a. Defendants deny material facts regarding the
               fraud-based claims.                                12

            b. There are genuine disputed issues of material
               fact regarding Plaintiffs’ claim for negligent
               misrepresentation.                                 14

            c. Defendants deny material facts regarding
               Plaintiffs’ contract claims.                       14

            d. Defendants deny material facts regarding
               Plaintiffs’ damages.                               17

     E. Moreover, the record demonstrates that all four
        Defendants are liable for Plaintiffs’ damages,
        including Defendants Funk, Giles, and Shoesole Farms.     18

V.      CONCLUSION                                                20




PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 6 of 28




                                  TABLE OF AUTHORITIES

SUPREME COURT CASES

Celotex Corp. v. Catrett,
477 U.S. 317 (1986)                                                       2

SEVENTH CIRCUIT COURT CASES

United States v. Calimlim,
538 F.3d 706 (7th Cir. 2008)                                              5

NINTH CIRCUIT COURT CASES

Bauman v. DaimlerChrysler Corp.,
644 F.3d 909 (9th Cir. 2011)                                              18

Doe v. Unocal Corp.,
248 F.3d 915 (9th Cir. 2001)                                              18

Ditullio v. Boehm,
662 F.3d 1091 (9th Cir. 2011)                                             18

Headley v. Church of Scientology Int’l,
687 F.3d 1173 (9th Cir. 2012)                                             5

T.W. Electrical Serv., Inc. v. Pac. Electrical Contractors Assoc.,
809 F.2d 626 (9th Cir. 1987)                                              3

United States v. Bonds,
608 F.3d 495 (9th Cir. 2010)                                              20

United States v. Dann,
652 F.3d 1160 (9th Cir. 2011)                                             4, 5, 8

TENTH CIRCUIT COURT CASES

United States v. Kalu,
791 F.3d 1194 (10th Cir. 2015)                                            8

DISTRICT COURT CASES

Aguirre v. Best Care Agency, Inc.,
961 F. Supp. 2d 427 (E.D.N.Y. 2013)                                  PASSIM




 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 7 of 28




Lagayan v. Oden,
199 F. Supp. 3d 21 (D.C. Dist. 2016)                                      11

Ruiz v. Fernandez,
949 F. Supp. 2d 1055 (E.D. Wash. 2013)                                    9

STATE CASES

Aaradema v. United States Dairy Sys.,
215 P.3d 505 (Idaho 2009)                                                 14

County Cove Dev., Inc. v. May,
150 P.3d 288 (Idaho 2006)                                                 12

G&M Farms v. Funk Irrigation Co.,
808 P.2d 851 (Idaho 1991)                                                 12

Indep. Lead Mines Co. v. Hecla Mining Co.,
137 P.3d 409 (Idaho 2006)                                                 15

Jenkins v. Boise Cascade Corp.,
108 P.3d 380 (Idaho 2005)                                                 15, 16

Lunneborg v. My Fun Life,
421 P.3d 187 (Idaho 2018)                                                 19

Metcalf v. Intermountain Gas Co.,
778 P.2d 744 (Idaho 1989)                                                 16

O’Neal v. Stifel, Nicolaus & Co.,
996 S.W.2d 700 (E.D. Mo. 1999)                                            12

People of the State of California v. Efren Alvarez,
No. F16902732, Superior Court of California, County of
Fresno (trial held Aug. 13–31, 2018)                                      1, 10

Soria v. Sierra Pac. Airlines, Inc.,
726 P.2d 706 (Idaho 1986)                                                 18

STATUTES

18 U.S.C. § 1589                                                          4

18 U.S.C. § 1590                                                          11




 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 8 of 28




18 U.S.C. § 1595                                                          4, 18

22 U.S.C. §§ 7101–7114                                                    4

28 U.S.C. § 1331                                                          11

28 U.S.C. § 1332                                                          12

28 U.S.C. § 1367                                                          11

FEDERAL COURT RULES

Fed. R. Civ. P. 12(h)                                                     2, 18

Fed. R. Civ. P. 56(a)                                                     2

DISTRICT COURT RULES

Dist. Loc. R. Civ. P. 7.1(c)                                              2

RESTATEMENTS

Restatement (Second) of Torts § 552(1)                                    14

Restatement (Third) of Agency § 7.01                                      20




 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
           Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 9 of 28




     I.      INTRODUCTION

          Defendants’ Motion for Summary Judgment, Dkt. 35 should be denied because, at a

minimum, there is a genuine dispute of material facts, as shown by documents filed herewith.

Further, Defendants committed unlawful acts against Plaintiffs during their recruitment,

employment, and termination in violation of Federal anti-trafficking laws and Idaho common

law, as explained infra. Defendants improperly used the guest worker program under The North

American Free Trade Agreement (“NAFTA”) to hire Plaintiffs with TN Visas for professional-

level work as animal scientists at their dairy farm, but instead assigned them to menial, unskilled

work. Yet, this case entails more than a mere labor dispute. Simply stated, Defendants’ summary

judgment motion misrepresents the legal theory underlying Plaintiffs’ claims.

          Plaintiffs present a pioneer case. To date, few labor trafficking cases have been filed

nationwide, and even fewer in the agricultural context. To the best of our knowledge, this is the

first case of its kind filed in the U.S. District Court of Idaho; yet, it is not the first that counsel for

Plaintiffs has handled. Just this past August, Plaintiffs’ counsel acted as Victims’ Rights counsel

and successfully assisted the California Fresno County District Attorney’s Office in obtaining a

guilty verdict for forced farmworker labor in People v. Alvarez.1 Although Alvarez was a

criminal case, the facts of the present case are more egregious than those in Alvarez, as discussed

infra, while the standard of proof is less demanding.




1People of the State of California v. Efren Alvarez, No. F16902732. The sentencing hearing is
October 29, 2018, and Alvarez faces a prison sentence of up to fifteen (15) years. Pablo Lopez,
Prosecutors Rack up Fresno County’s First Ever Human Labor Trafficking Conviction,
FRESNO BEE (Aug. 31, 2018, 5:07 PM),
https://www.fresnobee.com/news/local/crime/article217677925.html.



                                     –1–
    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
          Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 10 of 28




          Further, Defendants fail to establish that there is no dispute as to material facts. On each

key element of the forced labor claims, Plaintiffs and Defendants disagree as to what transpired.

Plaintiffs allege that Defendants induced their labor through fraud and threats of deportation.

Defendants deny that they committed fraud and deny that they issued threats of deportation. On

this basis alone, because there are material factual disputes, the Motion should be denied.

   II.       STATEMENT OF THE ISSUES, FACTS & PROCEDURAL HISTORY

          In accordance with District Local Rule of Civil Procedure 7.1, subdivision (c), Plaintiffs

have filed herewith a separate statement responding to Defendants’ factual statements and

additionally stating material facts in dispute. Plaintiffs are in general agreement with the

procedural history of this case as stated in Defendants’ Memorandum in Support of Defendants’

Motion for Summary Judgment, Dkt. 36-1. Plaintiffs dispute all other material factual claims, as

discussed in the accompanying filing.

   III.      STANDARD OF REVIEW

          “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “The moving party is ‘entitled to judgment as a matter of law’ [if] the nonmoving

party has failed to make a sufficient showing on an essential element of her case with respect to

which she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

moving party has the initial burden of proving an absence of material facts in dispute. Id. Once

met, the burden shifts to the nonmoving party to prove a genuinely disputed fact, using materials

in the record, including depositions, documents, and affidavits. Id. at 324.

          A ‘material’ fact is one that is relevant to an element of a claim or defense and
          whose existence might affect the outcome of the suit. The materiality of a fact is
          thus determined by the substantive law governing the claim or defense. . . . The
          issue of material fact required by Rule 56(c) to be present to entitle a party to



                                  –2–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 11 of 28




         proceed to trial is not required to be resolved conclusively in favor of the party
         asserting its existence; rather, all that is required is that sufficient evidence
         supporting the claimed factual dispute be shown to require a jury or judge to resolve
         the parties’ differing versions of the truth at trial. . . . Therefore, at summary
         judgment, the judge must view the evidence in the light most favorable to the
         nonmoving party: if direct evidence produced by the moving party conflicts with
         direct evidence produced by the nonmoving party, the judge must assume the truth
         of the evidence set forth by the nonmoving party with respect to that fact.

T.W. Electrical Serv., Inc. v. Pac. Electrical Contractors Assoc., 809 F.2d 626, 630–31 (9th Cir.

1987) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288–89 (1968)).

   IV.      ARGUMENT

            A. Summary judgment is not proper as Defendants fail to demonstrate an
               absence of genuine dispute regarding material facts in this case.

         Materials from the record reveal there are material facts in dispute, as referenced in

documents filed herewith. Even where both parties have presented conflicting direct evidence,

the Court must consider all facts in a light most favorable to Plaintiffs. In doing so, the Court will

find Defendants simply are not entitled to judgment as a matter of law as there are credibility

issues regarding material facts that go to essential elements of Plaintiffs’ claims.

         In the instant case, Defendants and Plaintiffs disagree on the most central facts of this

forced labor case. Defendants deny fraudulently inducing Plaintiffs to leave Mexico to work for

them in Idaho and deny committing visa fraud in the process. Defendants deny breaching the

terms of their agreement with Plaintiffs once they arrived in the United States by requiring

Plaintiffs to perform non-professional work. Plaintiffs further deny threatening to deport

Plaintiffs. These are the central material facts in this case, and a jury must decide the ultimate

veracity of the parties’ claims, based on witness testimony and credibility determinations.

Therefore, summary judgment should be denied in its entirety because Defendants have failed to

meet their burden of showing there is no genuine dispute as to material facts.




                                  –3–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 12 of 28




           B. Defendants are not entitled to summary judgment because there is a genuine
              dispute as to whether they violated Federal anti-trafficking laws.

       Recognizing human trafficking as a modern-day form of slavery, Congress enacted the

Trafficking Victims Protection Act (“TVPA”), 22 U.S.C. §§ 7101–7114, which added trafficking

offenses to Title 18, Chapter 77 of the United States Code. In 2003, Congress enacted the

Trafficking Victims Protection Reauthorization Act (“TVPRA”), establishing a private cause of

action for trafficking victims against perpetrators for Chapter 77 offenses. 18 U.S.C. § 1595.

                   a. Defendants deny material facts showing they committed forced labor.

       The TVPRA defines forced labor as:

       knowingly provid[ing] or obtain[ing] the labor or services of a person by any one
       of, or by any combination of, the following means—
       (1) by means of force, threats of force, physical restraint, or threats of physical
       restraint to that person or another person;
       (2) by means of serious harm or threats of serious harm to that person or another
       person;
       (3) by means of the abuse or threatened abuse of law or legal process; or
       (4) by means of any scheme, plan, or pattern intended to cause the person to believe
       that, if that person did not perform such labor or services, that person or another
       person would suffer serious harm or physical restraint[.]

18 U.S.C. § 1589(a). In sum, there are three (3) elements: an act, a means, and a purpose. The

TVPRA also defines “serious harm” as:

       any harm, whether physical or nonphysical, including psychological, financial, or
       reputational harm, that is sufficiently serious, under all the surrounding
       circumstances, to compel a reasonable person of the same background and in the
       same circumstances to perform or to continue performing labor or services in order
       to avoid incurring that harm.

Id. at § 1589(c)(2). An individual “is guilty of forced labor if he intends to cause a person to

believe that if she does not work, she will suffer . . . serious harm[.]” United States v. Dann, 652

F.3d 1160, 1169–1170 (9th Cir. 2011). “[T]he threat [is] considered from the vantage point of a

reasonable person in the place of the victim [and] must be ‘sufficiently serious’ to compel that




                                  –4–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 13 of 28




person to remain.” Id. at 1170. Overt of subtle threats of financial, reputational, and/or

immigration harm can suffice. Id. at 1172 (finding serious harm where employer repeatedly

threatened to return immigrant employee back home, though “never explicitly threaten[ing]

deportation”); see United States v. Calimlim, 538 F.3d 706, 713 (7th Cir. 2008) (finding

warnings of legit immigration consequences can support a claim for forced labor); see Aguirre v.

Best Care Agency, Inc., 961 F. Supp. 2d 427, 445–46 (E.D.N.Y. 2013) (finding “disputed

material issues of fact as to whether Defendants abused the law or legal process,” thus denying

summary judgment). “In applying the Act, [courts] must distinguish between improper threats or

coercion and permissible warnings of adverse but legitimate consequences.” Headley v. Church

of Scientology Int’l, 687 F.3d 1173, 1180 (9th Cir. 2012) (citations omitted).

                             1. Whether Defendants knowingly provided or obtained labor.

       Defendant Curtis Giles (“Giles”) knowingly provided Plaintiffs’ labor for Defendants

David Funk (“Funk”), Funk Dairy, and Shoesole Farms, who thus knowingly obtained that labor.

Ex. 26, at 36–46. After an investigation by U.S. Immigrations and Customs Enforcement (“ICE”)

forced Defendants to terminate the majority of Funk Dairy’s workforce, and failing to hire

domestic workers, Defendants inquired into the NAFTA work program under which foreigners

have authorization to work in the U.S. for up to three years. Ex. 5, at 4, 6; Ex. 26, at 27–36. With

Funk’s approval, Giles made arrangements to recruit college graduated veterinarians and animal

scientists from Mexican universities using NAFTA TN Visas, giving PowerPoint presentations

to, and conducting one-on-one interviews with qualified candidates. Ex. 26, at 36–46.

Defendants offered Plaintiffs the following employment terms: professional-level work as animal

scientists for three years, maximum twelve hour shifts per day, six days per week, starting at $10

per hour with guaranteed opportunities to earn raises, a minimum annual salary of $25,000, free




                                  –5–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 14 of 28




airfare to Idaho, housing, childcare, and transportation to and from work, and, after one year,

return airfare to Mexico, one week paid vacation, and a $2,000 bonus. Ex. 4; Ex. 19, at 34–35;

Ex. 22, at 23–25, 42; Ex. 23, at 36; Ex. 24, at 31–36. On that basis, Plaintiffs accepted the offer.

                             2. Whether Defendants obtained and retained Plaintiffs’ labor
                                by threatening serious harm, abusing the legal process, and
                                creating a scheme to control Plaintiffs.

       Defendants threatened Plaintiffs with immigration harm. From the start of employment,

Defendants threatened to fire Plaintiffs if they discussed their salary with others or complained

about their dissatisfaction with work assignments. Ex. 23, at 68–69; Ex. 22, at 59; Ex. 24, at 78.

Plaintiffs understood that if they were fired, their visas would expire and they would be subject

to deportation. Ex. 19, at 42–43; Ex. 22, at 31. However, Defendants’ warnings were illegal, as

evidenced by the repeated and unreasonable nature of their statements. Indeed, on multiple

occasions Defendants threatened to return Plaintiffs to Mexico, even threatening to send them

home without their belongings. Ex. 23, at 68–69. These were impermissible threats that would

impose serious immigration consequences for Plaintiffs.

       Defendants also threatened Plaintiffs with financial harm. Plaintiffs depended on

Defendants for the costs of travel. At least one Plaintiff had to sell her belongings and take out a

loan to purchase a plane ticket to travel to Idaho for work. Ex. 24, at 33–34. Also, Defendants

helped Plaintiff Martinez travel to Idaho for work by purchasing his plane only to later, to his

surprise and without his authorization, deduct that expense from his pay. Ex. 21, at 36. The

others had relied on Defendants’ promises to reimburse them for travel costs, but Defendants

never fulfilled that promise. Ex. 24, at 33. Similarly, Defendants promised that after one year of

work, they would cover the costs of return travel to Mexico and would provide a $2,000 bonus

and one week of paid vacation. Id. So, despite their frustrations with working conditions,




                                  –6–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 15 of 28




Plaintiffs continued to work for Defendants in hopes of obtaining means to return home and

some reward for their hard work, although in the end, Defendants did not fulfill their promises.

Ex. 21, at 35–36. Only Plaintiff Neri quit before obtaining the $2,000 bonus he could use to

return home, but only because it was imperative to his health. Ex. 20, at 65–66.

        Further, Defendants created and imposed a scheme to control Plaintiffs and prevent them

from leaving employment, including by making regular threats of deportation discussed supra.

Additionally, Defendants controlled Plaintiffs by setting them up to live in Defendant-owned

dairy housing, maintaining constant surveillance on those houses, and prohibiting the female

Plaintiffs from receiving visitors, including the male Plaintiffs who were the only other people in

Idaho whom Plaintiffs knew. Ex. 23, at 70, 73–75. Defendants would “have somebody watching

[them] constantly, and if they saw any cars that were not the normal cars [they] were using, they

would report it to” Giles, who would then reprimand the visitors that also worked for

Defendants, thus isolating Plaintiffs from the rest of the world. Id. Rather than allow Plaintiffs

comfort and companionship in a foreign place, Defendants made Plaintiffs feel monitored,

fearful, and alone. Plaintiffs understood that the housing was tied to their employment because

Defendants “told [them] that if [they] left [their] job, [they would] had to immediately leave the

house[.]” Ex. 24, at 56. Only when they had finally saved up enough to afford housing elsewhere

did Plaintiffs move. Ex. 19, at 42.

        Even if they had wanted to return to Mexico, Defendants strategically imposed financial

constraints on them by fraudulently offering to cover various costs and then failing to fulfill

those promises, which meant Plaintiffs had to continue working to make ends meet. Id.; Ex. 21,

at 35–36. Even by Defendants’ own calculations in a PowerPoint presentation notably modified

after recruiting Plaintiffs, others in their situation could expect to take home very little after




                                  –7–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 16 of 28




expenses. Ex. 1, at 16; Ex. 19, at 35–36. Defendants further controlled Plaintiffs by limiting their

means of travel. When Plaintiffs agreed to work for Defendants, they believed Defendants would

provide them with transport. When Defendants failed to do that, Plaintiffs had to rely on

coworkers for rides or else walk until they were finally able to pool their money together and

purchase their own vehicles. Ex. 20, at 36; Ex. 23, at 23.

       Moreover, Defendants did not provide Plaintiffs with opportunities for breaks, forcing

them to work nonstop for twelve hours, which had serious health implications especially for

Plaintiff Neri, whom Defendants knew suffered from diabetes. Ex. 20, at 26, 66. Defendants also

denied Plaintiffs regular access to bathrooms during work, and sometimes their only option was

to urinate in a bucket. Ex. 24, at 55. Despite frequent workplace injuries, Defendants limited

access to proper medical care. Ex. 19, at 26; Ex. 21, at 50–51; Ex. 22, at 53–57; Ex. 23, at 77.

For example, after a hydraulic bar cut off one of Plaintiff Munoz’s fingertips, Defendants

delayed her transport to the hospital by over an hour after which the fingertip could no longer be

attached, and to this day she is missing part of her finger. Ex. 19, at 19–22. In Plaintiff Padilla’s

case, when she fractured her finger at work, Defendants denied her time-off to recover, telling

her she “had nine other fingers[.]” Ex. 22, at 54–57.

                             3. Whether Defendants used those means intending Plaintiffs to
                                believe they had no other choice but to keep working.

       A person’s means of coercion is sufficient so long as it is enough to compel another to

provide labor and the defendant intended to cause that effect. United States v. Dann, 652 F.3d

1160, 1170–72 (9th Cir. 2011) (finding evidence of employer’s intent where employer threatened

to return victim to Peru and that victim would owe money if she left); see also United States v.

Kalu, 791 F.3d 1194, 1199, 1211–12 (10th Cir. 2015) (affirming jury finding of forced labor

where employer’s scheme “relied on a number of fraudulent misrepresentations that allowed him



                                  –8–
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 17 of 28




to bring []nurses to the United States [under a specialized guest worker visa], keep them in the

country, and profit from their labor”); see also Ruiz v. Fernandez, 949 F. Supp. 2d 1055, 1077

(E.D. Wash. 2013) (denying summary judgment on forced labor claim because jury could find

employer’s threats of deportation were intended to coerce labor).

        Defendants intended to compel Plaintiffs to work under threats of serious harm and a

scheme to control, monitor, isolate, and restrict Plaintiffs. Defendants submitted letters to the

U.S. Embassy in support of Plaintiffs’ visa applications, specifically stating they sought “to

employ [Plaintiffs] in the professional-level position of Animal Scientist” whereby they would

“[a]pply[] advanced theoretical and practical knowledge and skills” and which entailed duties of

a “sophisticated, professional nature[.]” Ex. 4. Yet, Plaintiffs were consistently assigned to

menial, unskilled work, like milking cows, cleaning manure, transporting animals with tractors,

and whatever else Defendants needed done, even when Plaintiffs told Giles the assignments did

not amount to animal science.2 Ex. 19, at 16–17, 23–25, 50; Ex. 20, at 52–56, 80–82; Ex. 21, at

46–49, 52–55, 66; Ex. 22, at 45–46, 50–53; Ex. 23, at 56–66; Ex. 24, at 42–43, 53–54, 64, 81.

Giles himself testified that there were “no specific activities [Plaintiffs] did as employees that

were completely unique to them,” and, indeed, Defendants designate Plaintiffs as “milkers” and

“general laborers”—not animal scientists—in their employment records. Ex. 26, at 56; Ex. 2, at

7; Ex. 12. Notably, in preparation for their visa interviews, Defendants’ agents warned Plaintiffs

not to tell the Embassy they would be milking—yet, during depositions Plaintiffs stated that

Giles and Funk observed them milking cows and did not stop them. Ex. 19, at 49–50; Ex. 20, at




2 Contrary to Defendants’ argument that Plaintiffs were not licensed to practice veterinary
medicine in the U.S. and, therefore, were at most qualified to assist licensed professionals (Mem.
in Support of Defs.’ Mot. for Summ. J., Dkt. 36-1, at 8 n. 1), Plaintiffs were not hired as
veterinarians, but rather as animal scientists—these are two distinct professions.

                                     –9–
    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 18 of 28




43; Ex. 22, at 29–30. Plaintiffs could not freely quit to work for another employer because

Defendants told them if they quit, Defendants would report them to immigration authorities. Ex.

21, at. 56. Moreover, Plaintiffs visas specifically allowed them to work only for Defendants.

        The present case is analogous to People v. Alvarez.3 In Alvarez, the jury was presented

with three charges of labor trafficking, one for each of three victims. Ultimately, the jury found

the defendant guilty for one charge of labor trafficking, not-guilty for another, and were hung on

the final. The primary distinction between the guilty and not-guilty verdicts was that the victim

for whom a not-guilty verdict was issued did not work for the defendant after threats of

deportation were made. In contrast, the other victim worked a single day for the defendant after

he issued threats of deportation. Here, Plaintiffs each worked approximately one year for

Defendants under threat of serious harm and/or deportation. Ex. 8. The instant case is also more

egregious than the Alvarez case in that Defendants recruited Plaintiffs using visa fraud. It is

irrelevant that ultimately Defendants fired three of the Plaintiffs and the other three quit, as

Alvarez shows that even one day of forced labor is enough to prove a defendant’s intent to

compel forced labor. Similarly, Alvarez shows it is not conclusive that Plaintiffs retained their

passports, were able to have visitors at their house, had cell phones, cars, and permission to

temporarily leave Idaho, came to the U.S. of their own free will, or were paid for their services. 4




3 At this time, the Alvarez court has not finished preparing trial court transcripts, but the court
reporter has confirmed she will send certified copies to Plaintiffs’ counsel. Once counsel has the
transcripts, counsel intends to file them with this Court in a request for judicial notice.
4 These are common misconceptions attributed to human trafficking cases. See NAT’L HUMAN

TRAFFICKING HOTLINE, Myths & Misconceptions, https://humantraffickinghotline.org/what-
human-trafficking/myths-misconceptions (last visited Oct. 5, 2018).

                                    – 10 –
    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 19 of 28




                   b. Defendants also deny they committed trafficking into servitude.

       Under the TVPRA, it is unlawful for a person to “knowingly recruit[], harbor[],

transport[], provide[], or obtain[] by any means, any person for labor or services in violation of”

Chapter 77. 18 U.S.C. § 1590(a). A Section 1590 claim depends on a predicate TVPRA offense,

like forced labor. Lagayan v. Oden, 199 F. Supp. 3d 21, 29 (D.C. Dist. 2016); see Aguirre, 961

F. Supp. 2d at 447 (denying summary judgment in part because of disputed material facts

regarding § 1589 claim). As explained supra, Defendants Funk, Giles, Funk Dairy, and Shoesole

Farms knowingly obtained and/or provided general dairy labor from Plaintiffs in violation of

Section 1589. Moreover, they personally recruited Plaintiffs for work, (initially) paid for Plaintiff

Martinez’s airfare to Idaho, and set Plaintiffs up in housing during their employment. Thus,

Defendants are not entitled to summary judgment on Plaintiffs’ TVPRA claims.

           C. The Court has proper subject matter jurisdiction over Plaintiffs’ claims.

       Federal district courts have original subject matter jurisdiction over civil actions arising

under Federal law. 28 U.S.C. § 1331. Additionally, the courts “have supplemental jurisdiction

over all other claims that are so related to the claims in the action within such original

jurisdiction that they form part of the same case or controversy,” including state law claims. Id.

at § 1367(a). As discussed supra, Plaintiffs have sufficient evidence to support their right to a

jury trial regarding their Federal TVPRA claims. And, as discussed infra, Defendants are not

entitled to summary judgment on Plaintiffs’ common law claims, which arise directly from their

TVPRA claims. Therefore, and because this Court has original subject matter jurisdiction over

the TVPRA claims, this Court has supplemental jurisdiction over Plaintiffs’ common law claims.

Moreover, Plaintiffs’ common law claims do not raise complex or novel issues of State law or




                                 – 11 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 20 of 28




predominate over their TVPA claims, and, because Defendants have not presented compelling

reasons to otherwise decline jurisdiction, this Court should continue to exercise supplemental

jurisdiction over Plaintiffs’ common law claims. Id. at § 1332(c).

           D. Defendants are not entitled to summary judgment because there is a genuine
              dispute whether they committed common law violations against Plaintiffs.

                   a. Defendants deny material facts regarding the fraud-based claims.

       Plaintiffs allege three common law torts sounding in fraud: intentional fraud,

concealment, and false promise. First Amended Compl., Dkt. 24, at ¶¶ 74, 82, 87. By clear and

convincing evidence, a plaintiff alleging fraud must establish:

       (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge
       of its falsity or ignorance of its truth; (5) his intent that it should be acted on by the
       person and in the manner reasonably contemplated; (6) the hearer’s ignorance of
       its falsity; (7) his reliance on the truth; (8) his right to rely thereon; and (9) his
       consequent and proximate injury.

G&M Farms v. Funk Irrigation Co., 808 P.2d 851, 855 (Idaho 1991). Unlike a speaker’s

“opinion or prediction about a future event” (County Cove Dev., Inc. v. May, 150 P.3d 288, 293

(Idaho 2006)), a claim of fraud may be based on a hearer’s reliance on the terms of employment

offered by the speaker (O’Neal v. Stifel, Nicolaus & Co., 996 S.W.2d 700, 703 (E.D. Mo. 1999)).

See Aguirre, 961 F. Supp. 2d at 449–50 (finding disputed facts regarding whether employers

made representations as claimed by plaintiff).

       Simply put, there are material factual disputes regarding whether Defendants

intentionally misrepresented and/or fulfilled material promises regarding the terms and

conditions of Plaintiffs’ employment. As clearly stated in their letter in support of Plaintiffs’ visa

applications, Defendants offered them professional-level work as animal scientists for a three-

year period, but that never occurred. By verbal statements, Defendants also promised to provide

Plaintiffs with housing, childcare, and transportation to and from work, which Plaintiffs



                                 – 12 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 21 of 28




understood would be free, and that after one year Plaintiffs would receive a $2,000 bonus, one

week of paid vacation, and return travel. Defendants also led Plaintiffs to believe they would

fully cover and/or reimburse them for travel costs to Idaho and would receive raises. In reality,

Plaintiffs only received two months of free housing (Ex. 3) and all but Plaintiff Neri received the

$2,000 and week of vacation pay, although only Plaintiff Martinez received the full minimum

worth of vacation pay: $720, reflecting $10 an hour, 12 hours a day, six days a week—it is

unclear how Defendants came up with the amount given to the other Plaintiffs. Ex. 13–18.

Moreover, not all Plaintiffs received raises, and even for those who did Defendants randomly

took away their raises. Ex. 12. Finally, Defendants did not provide return travel to Mexico. Ex.

21, at 35–36; Ex. 24, at 33.

       The record shows that Defendants had experienced a severe labor shortage and were in

trouble with ICE when they sought to recruit Plaintiffs. Defendants were desperate and knew

they had to make an enticing offer, otherwise Plaintiffs would never have accepted an offer for

general labor dairy work. Based on Defendants’ representations, Plaintiffs agreed to uproot

themselves from Mexico for three years. Some of them left spouses and children to come to

Idaho, some quit their jobs believing the work opportunity with Defendants would be worth it to

advance their careers, and Plaintiff Gastelum had to sell property and go into debt just to afford

the airfare to Idaho. Ex. 20, at 12–13; Ex. 24, at 34. Plaintiffs went to great lengths in reliance on

Defendants’ offer only to find out that Defendants would not be covering living and travel

expenses, let alone provide any help in arranging childcare and transportation to work.

Moreover, Plaintiffs were not assigned to professional-level work as animal scientists, no matter

how often or in what manner they attempted to communicate their frustrations with Defendants.

Instead, Defendants assigned them to milking, cleaning garbage and feces, and to whatever job




                                 – 13 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 22 of 28




was needed. Defendants simply never intended to provide Plaintiffs with animal science work.

Ex. 26, at 47–51, 56. Finally, Plaintiffs had a right to rely on Defendants’ offer because not only

did it effect the terms of their employment, but they had no other way of ensuring what

Defendants told them was true.

       Defendants concealed from Plaintiffs material facts about working conditions that would

have influenced their decision to accept the job offer, including unskilled and strenuous physical

labor, dangerous working conditions, no structured meal time, refrigerator, sanitary place to eat,

or childcare. That the job did not actually include childcare was important for Plaintiff Padilla, as

Defendants were aware that she was bringing her toddler with to Idaho. Ex. 22, at 41–42. That it

did not include a structured meal time, refrigerator, or sanitary place to eat was particularly

important for Plaintiff Neri who, as Defendants were aware, suffered from diabetes; yet,

Defendants expected him to work twelve hour shifts with no break or place to store his insulin.

These material facts are in dispute and, thus, Defendants are not entitled to summary judgment.

                   b. There are genuine disputed issues of material fact regarding
                      Plaintiffs’ claim for negligent misrepresentation.

       A defendant is liable for negligent misrepresentation if, in failing to exercise reasonable

care, he makes a false representation of material fact for the purpose of inducing another to act,

that person does so act, resulting in injury. Restatement (Second) of Torts § 552(1). While purely

economic loss is generally not recoverable, there are two exceptions, one of which is a special

relationship. Aardema v. United States Dairy Sys., 215 P.3d 505 (Idaho 2009); see Aguirre, 961

F. Supp. 2d at 452–53 (discussing special relationship is an exception, not a requirement). Here,

Plaintiffs suffered personal and lasting injuries while working for Defendants. Therefore, there

are genuine disputed issues of material fact in this case.

                   c. Defendants deny material facts regarding Plaintiffs’ contract claims.



                                 – 14 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 23 of 28




       There is legal and factual support for Plaintiffs’ claims of breach of contract and of the

implied covenant of good faith and fair dealing. First Amended Compl., Dkt. 24, at ¶¶ 97–104.

       A breach of contract is non-performance of any contractual duty of immediate
       performance. It is a failure, without legal excuse, to perform any promise which
       forms the whole or part of a contract. “A substantial or material breach of contract
       is one which touches the fundamental purpose of the contract and defeats the object
       of the parties in entering into the contract.” Whether a breach of contract is material
       is a question of fact.

Indep. Lead Mines Co. v. Hecla Mining Co., 137 P.3d 409, 415 (Idaho 2006) (citations omitted).

       Through in-person statements in Mexico and in e-mails, letters, and phone conversations

prior to Plaintiffs’ employment period, Defendants offered specific terms and conditions, stated

supra. Plaintiffs, on their part, performed every task Defendants directed them to do. However,

Defendants breached their duty by failing to provide Plaintiffs with substantive work as animal

scientists, promised travel and living arrangements, stable wage raises, and discharging Plaintiffs

Gastelum, Martinez, and Ortiz early. Although Plaintiffs Neri, Munoz, and Padilla quit, they did

so only when work conditions became life-threatening and/or when it was apparent that

Defendants were not going to fulfill their promises; in other words, only when Defendants had

breached the contract. Ex. 19, at 52; Ex. 22, at 66–67. These facts are hotly contested.

       The statute of frauds under Idaho Code § 9-505 does not apply because the period of

employment for each Plaintiff was to be performed in three years, and, in any case, the letters in

support of Plaintiffs’ visa applications with a signature by Giles on behalf of Defendants suffices

as a written contract. Additionally, “[u]nless an employee is hired pursuant to a contract that

specifies the duration of the employment or limits the reasons for which an employee may be

discharged, the employment is at the will of either party . . .” Jenkins v. Boise Cascade Corp.,

108 P.3d 380, 387 (Idaho 2005). Thus, unlike in Jenkins, Plaintiffs were not-at will because,




                                 – 15 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 24 of 28




while they did not have a contract specifying permissible reasons for termination, they had a

contract that specified the duration of employment.

       In Metcalf v. Intermountain Gas Co., the Idaho Supreme Court “for the first time

recognized an implied-in-law covenant of good faith and fair dealing in [all] employment

contracts.” 778 P.2d 744, 744 (Idaho 1989); see also Jenkins, 108 P.3d at 389–90 (“Such a

covenant is found in all employment agreements, including employment-at-will relationships.”).

“An action by one party that violates, qualifies or significantly impairs any benefit or right of the

other party under an employment contract, whether express or implied, violates the covenant.”

Jenkins, 108 P.3d at 390 (citing Metcalf, 778 P.2d at 627). The Metcalf court rejected “bad faith

as the standard for determining whether the covenant has been breached.” Id. “Instead, the

covenant is an objective determination of whether the parties have acted in good faith in terms of

enforcing the contractual provisions. Id.

       Here, Defendants did not act reasonably in enforcing the terms of Plaintiffs’ employment

and, therefore, breached the covenant of good faith and fair dealing—or at least there are

material issues in dispute on this claim. Under their employment agreement, Plaintiffs had a

right, among other things, to work as animal scientists, a $2,000 bonus, one week paid vacation,

and travel costs. Plaintiffs were hired, and therefore expected, to perform advanced theoretical

skills and expertise at Funk Dairy. Instead, Defendants assigned them to menial, unskilled work.

Even when Plaintiffs informed Giles that such work was not animal science, he would relocate

them to another area of the dairy and assign them to other unskilled work. Defendants claimed

three of the Plaintiffs were not meeting their standards and, therefore, were fired. But, this was a

pretext—Plaintiffs were fired for voicing their frustrations about not getting to do what they were

hired to do. Ex. 23, at 57–64.




                                 – 16 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 25 of 28




       Additionally, Defendants hired Plaintiff Neri, knowing his health-related needs, yet they

failed to provide a structured meal time or a refrigerator for his insulin, causing his health to

suffer and leaving him no option but to quit as soon as he could afford it, thereby giving up his

end-of-year benefits. Plaintiff Padilla duly worked for Defendants for over one year; yet, after

injuring her back at work, Defendants denied her recovery time-off, effectively forcing her to use

her vacation week and, thereby denying her vacation. Ex. 22, at 35–37. The remaining Plaintiffs

received paid vacation when their employment ended; however, Plaintiff Martinez was the only

to receive the full minimum entitlement of $720. Finally, Defendants denied return travel.

                   d. Defendants deny material facts regarding Plaintiffs’ damages.

       As stated supra, Defendants caused Plaintiffs to cumulatively incur housing, travel, and

childcare expenses, they cut short Plaintiffs’ contract period, and they denied Plaintiffs

experience as animal scientists; moreover, Plaintiffs were physically injured and suffered

permanent physical impairments during employment. The fact that some of the Plaintiffs earned

more money working at Funk Dairy than they previously had in Mexico simply does not

exemplify that no injury occurred. Moreover, Defendants have always had in their possession

documents from which they could calculate the nature and scope or Plaintiffs’ losses, including

but not limited to housing expenses, travel costs from Mexico, and unpaid wages and benefits.

       Plaintiffs also seek recovery of punitive damages for Defendants’ intentional fraud. First

Amended Compl., Dkt. 24, at ¶ 80. “In any action seeking recovery of punitive damages, the

claimant must prove, by clear and convincing evidence, oppressive, fraudulent, malicious or

outrageous conduct by the party against whom the claim for punitive damages is asserted.” Idaho

Code § 6-1604(1). The record demonstrates that Defendants defrauded Plaintiffs and the U.S.

government in recruiting and employing Plaintiffs and violated the TVPA to obtain general dairy




                                 – 17 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 26 of 28




labor. Ex. 23, at 79. Such fraudulent and outrageous conduct is a prime instance that warrants

exemplary and deterrence damages. Ditullio v. Boehm, 662 F.3d 1091, 1096–97 (9th Cir. 2011).

Having established a basis for entitlement to punitive damages, the jury must decide whether and

how much to award. Soria v. Sierra Pac. Airlines, Inc., 726 P.2d 706, 724 (Idaho 1986).

           E. Moreover, the record demonstrates that all four Defendants are liable for
              Plaintiffs’ damages, including Defendants Funk, Giles, and Shoesole Farms.

       In truth, Plaintiffs worked for Funk Dairy during the relevant period; however, all named

Defendants in this case are liable for Plaintiffs’ damages. First off, Defendants’ alleged defenses

regarding piercing the corporate veil (“PCV”) and agency are improper. Essentially, these are

affirmative defenses under Federal Rule of Civil Procedure 12(b)(2), arguing this Court lacks

personal jurisdiction. Such arguments must be alleged in a motion to dismiss or an answer to the

complaint, otherwise they are waived. Fed. R. Civ. P. 12(h)(1). As they only raise these points

now at the summary judgment stage, Defendants have waived them. See Doe v. Unocal Corp.,

248 F.3d 915, 926–31 (9th Cir. 2001) (discussing PCV and agency in regards to personal

jurisdiction); see also Bauman v. DaimlerChrysler Corp., 644 F.3d 909, 920 (9th Cir. 2011),

reversed on other grounds by Daimler AG v. Bauman, 571 U.S. 117 (2014) (same).

       Second, Plaintiffs properly brought TVPRA claims against Defendants. The TVPRA

provides for individual liability for damages and reasonable attorney’s fees “against the

perpetrator (or whoever knowingly benefits, financially or by receiving anything of value from

participation in a venture which that person knew or should have known has engaged in an act in

violation of this chapter)[.]” 18 U.S.C. § 1595(a); see Aguirre, 961 F. Supp. 2d at 460–61. Here,

Funk and his wife are the sole owners and directors of Funk Dairy, as well as Shoesole Farm, so

his financial benefit cannot be disputed. Ex. 28–29. Moreover, Giles stated during his deposition

that the two farms have a symbiotic business relationship. Ex. 19, at 51–52; Ex. 26, at 90–91.



                                 – 18 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 27 of 28




Further, Funk provided Plaintiffs with housing during their employment and he hired them for

animal science work, yet he did not stop them when he observed them milking cows and

performing other non-professional work. Giles is also liable as he made substantial efforts to and

personally did recruit Plaintiffs, he supervised and interacted with them daily at work, and he

assigned them to general work. Ex. 11, at 7. Moreover, he is Funk’s son-in-law and the dairy

manager at Funk Dairy, and he, along with Funk’s wife, managed the housing provided to

Plaintiffs. Ex. 22, at 74–75; Ex. 25, at 33–34, 46.

       Third, Defendants should not be allowed to use Funk Dairy’s corporate status to shield

themselves from liability for Plaintiffs’ common law claims. To pierce the corporate veil, the

company must be the alter ego of an individual, meaning there must be “(1) a unity of interest

and ownership to a degree that the separate personalities of the [company] and individual no

longer exist and (2) if the acts are treated as acts of the [company] an inequitable result would

follow.” Lunneborg v. My Fun Life, 421 P.3d 187, 199 (Idaho 2018) (quoting Vanderford Co. v.

Knudson, 165 P.3d 261, 270–71 (Idaho 2007)) (affirming PCV against company’s sole director-

shareholder and his wife). The second prong “requires something less than an affirmative

showing of fraud but something more than the mere prospect of an unsatisfied judgment.” Id. at

201 (referring to Wachovia Sec., LLC v. Banco Panamericano, Inc., 674 F.3d 743, 756 (7th Cir.

2012). In making this determination, Idaho courts use various non-exclusive factors as helpful

considerations, such as lack of corporate formalities, level of control over the company, and the

decision-making process of the company. Id. at 199–200. Here, Funk co-owns Funk Dairy with

his wife and employs Funk’s son-in-law as dairy manager. Funk Dairy is clearly a family

business that constitutes the same entity as Funk and Giles. Moreover, Plaintiffs, supra, have




                                 – 19 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:17-cv-00001-DCN Document 38 Filed 10/17/18 Page 28 of 28




established fraud-based common law claims. Funk and Giles must personally be held liable to

deter them from committing similar wrongdoings to others.

        Finally, an agency relationship cannot be disputed between Giles and Funk Dairy. “An

agent is subject to liability to a third party harmed by the agent’s tortious conduct . . . although

the actor acts as an agent or an employee, with actual or apparent authority, or within the scope

of employment.” Restatement (Third) of Agency § 7.01.

        An agent is one who “act[s] on the principal’s behalf and subject to the principal’s
        control.” Restatement (Third) of Agency § 1.01. . . . Any time one person does
        something for another, the latter is in all likelihood capable of evaluating and
        instructing the first. . . . [A]n agency relationship exists only if both the provider
        and the recipient have manifested assent that the provider will act subject to the
        recipient’s control and instruction. Id. . . . [W]e do not maintain there needs to be
        an explicit agreement, but there must be at least some manifestation of assent to the
        principal’s right to control.

United States v. Bonds, 608 F.3d 495, 506–07 (9th Cir. 2010). Here, at all relevant times, Giles

was the dairy manager at Funk Dairy, in charge of its day-to-day operations and employee

supervision. With Funk’s authorization, Giles inquired into the NAFTA guest worker program

for recruits and offered Plaintiffs terms and conditions. Ex. 26, at 57. Thus, Giles, as Funk’s

agent, is liable for the torts against Plaintiffs and resulting damages, discussed supra.

   V.      CONCLUSION

        As there are credibility issues regarding facts that go to essential elements of Plaintiffs’

claims, Defendants have not carried their burden of showing an absence of genuine material

issues in dispute. Thus, the Court should DENY Defendants’ Motion for Summary Judgment.

Dated: October 17, 2018                        Respectfully submitted,

                                               MARTINEZ AGUILASOCHO & LYNCH, APLC

                                               /s/ Edgar Ivan Aguilasocho_________
                                               Edgar Iván Aguilasocho, Esq.
                                               Attorney for Plaintiffs



                                 – 20 –
 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
